Citation Nr: 0002706	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  97-30 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to a rating higher than 10 percent for status 
post barotrauma with vascular headaches.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1987 to October 
1990.  This case comes to the Board of Veterans' Appeals 
(Board) from a December 1996 RO decision which granted 
service connection and a 10 percent rating for status post 
barotrauma with vascular headaches; the veteran appeals for a 
higher rating.  


REMAND

The veteran's service-connected headache disorder has been 
attributed to a blast injury (barotrauma) in service, and the 
present appeal is for a higher rating for the headaches.  The 
same service blast injury resulted in the veteran's service-
connected bilateral hearing loss and tinnitus, but the 
evaluations for those conditions are not the subject of the 
present appeal.

The veteran's claim for a higher rating for status post 
barotrauma with vascular headaches is well grounded, meaning 
plausible, and the file indicates there is a further VA duty 
to assist him in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Review of the claims folder shows the veteran underwent a VA 
neurological examination in December 1996.  After noting that 
the veteran had had no formal testing for his headaches, the 
December 1996 examiner referred to a "suggestion" that 
would appear following the "impression" section at the end of 
the examination report.  However, the report does not reflect 
anything following the "impression" section.  In April 1997, 
the veteran was seen in the VA outpatient clinic with 
complaints of chronic headache with nausea, light 
sensitivity, and dizziness.  The diagnosis was migraine 
headache, and the veteran was scheduled for a computized 
tomography (CT) scan of the head later that month.  The 
results of this test are not of record.  

The veteran contends that his service-connected disability 
should be evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, for migraines instead of 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, for brain disease due to trauma.  He argues that 
he did not sustain injury to the brain during service, and 
that his headaches attributable to a service injury were 
diagnosed as migraines and not merely vascular headaches.  It 
has been over three years since the 1996 VA examinations and 
the veteran has since received VA outpatient treatment for 
headaches, now diagnosed as migraine headache.  Under the 
circumstances, the Board finds that a current examination is 
warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Any 
recent treatment records should also be obtained.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for his 
headaches since his most recent VA 
examination in December 1996.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of all related medical records 
which are not already on file.

2.  Thereafter, the veteran should be 
afforded VA neurological examination to 
determine the current nature and severity 
of his service-connected headaches.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests and consultations should 
be performed.  The examiner should note 
for the record the frequency and duration 
of the veteran's headaches and the impact 
of such impairment on the veteran's 
employability.  All clinical findings 
must be reported in detail.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for a higher rating for 
his headaches.  This review should 
consider all applicable rating criteria, 
including 38 C.F.R. § 4.124a, Diagnostic 
Codes 8100 and 8045.  If the decision is 
adverse to the veteran, the RO should 
provide him and his representative with a 
supplemental statement of the case and 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.  

While the case is in remand status, the veteran may furnish 
additional evidence and argument on the issue which the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



